Exhibit 99.1 CorpBanca Announces Fourth Quarter 2014 Financial Report; Santiago, Chile, February 17, 2015. CORPBANCA (NYSE:BCA; SSE: CORPBANCA), a Chilean financial institution offering a wide variety of corporate and retail financial products and services, today announced its financial results for the fourth quarter ended December 31, 2014. This report is based on unaudited consolidated financial statements prepared in accordance with Chilean generally accepted accounting principles. Solely for the convenience of the reader, U.S. dollar amounts in this report have been translated from Chilean nominal pesos at our internal exchange rate as of December 31, 2014 of Ch$605.46 per U.S. dollar. Industry data contained herein has been obtained from the information provided by the “Superintendencia de Bancos e Instituciones Financieras” (SBIF). Financial Highlights In 4Q 2014, Net Income attributable to shareholders totalled Ch$66,209 million (Ch$0.1945 per share, or US$0.4819 per ADR), reflecting a 21.7% increase when compared to 4Q 2013 year over year1 (YoY). The main drivers for this YoY increase were: (i) the growing commercial activity in Chile; (ii) the rising contribution of CorpBanca Colombia, despite one-time expenses due to the merger process and excluding one-time profits coming from an additional goodwill; and (iii) the positive impact of a higher inflation rate and a lower monetary policy interest rate in Chile. These factors more than offset one-time expenses in Chile related to the pending Itaú-CorpBanca merger. Total loans2 reached Ch$14,211.4 billion as of December 31, 2014, with Ch$8,970 billion attributable to our Chilean operation. This loan portfolio increased 13.4% YoY, allowing CorpBanca to achieve a market share of 7.4% in Chile, 18 bp higher as compared to 4Q 2013. This 4Q 2014 loan expansion was the result of all business segments performance, reflecting a significant contribution of project finance and infrastructure activities. As of December 31, 2014, CorpBanca was the fourth largest private bank in Chile based on loans and deposits, and had slightly closed the gap to the third ranked bank. As of November 30, 2014, according to the “Superintendencia Financiera de Colombia” (SFC) CorpBanca also ranked as the fifth largest private banking group in Colombia based on total assets, total loans and total deposits. Mr. Fernando Massú, CEO In 2014 we achieved an outstanding net income attributable to shareholders of Ch$226,260 million YTD, equivalent to an increase of 45.9% from Ch$155,093 million in 2013. This result gives CorpBanca the second highest increase in contribution among banks to the Chilean Banking Industry’s net income, rising from a 8.2% market share in 2013 to a 9.3% market share in 2014 (a 112 basis point,”bp”, increase in 12 months). Thus, CorpBanca’s market share in net income exceeded its market share in loans (9.3% vs 7.4% in December 2014). This achievement is a direct result of favorable commercial activity in Chile, despite a lower GDP growth rate during 2014, and benefiting from a strong focus in project finance and infrastructure. This year we also profited from lower provisions expenses combined with higher than expected loan recoveries. Additionally, during 2014, our Colombia operation increased its contribution to consolidated net income compared to 2013, although one-time integration costs still partially offset the benefits of the acquisition. To date, CorpBanca Colombia post-merger synergies are being generated as scheduled. 1 “Year over Year” states for the comparison between 4Q 2014 and 4Q 2013; “Quarter over Quarter” states for the comparison between 4Q 2014 and 3Q 2014; “Year to Date” states for the comparison between twelve months ended December 31, 2014 and December, 31 2013. 2 Exclude interbank and contingent loans. Press Release
